Name: Commission Regulation (EEC) No 1721/82 of 29 June 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 No L 189/55Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1721 /82 of 29 June 1982 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/ 81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . I1) OJ No L 355, 10 . 12. 1981 , p . 26 . No L 189/56 Official Journal of the European Communities 1 . 7 . 82 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 ) 07.01-15 J 07.01 All New potatoes 1 295 234-22 67-86 188-03 19-72 38 179 74-90 15-83 1.2 07.01-31 I 07.01-33 f 07.01 D I Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.01-45 I 07.01-47 f 07.01 F 11 Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 574 103-84 30-08 83-36 8-74 16 927 33-20 7-02 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 463 83-84 24-29 67-30 7-05 1 3 666 26-81 5-66 1.7 07.01-67 ex 07.01 H Garlic 14 483 2 618-98 758-84 2 102-56 220-52 426 912 837-53 177-04 1.8 07.01-71 07.01 K Asparagus 11 411 2 063-52 597-90 1 656-63 173-75 336 368 659-89 139-49 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-75 I 07.01-77 J 07.01 M Tomatoes 1 360 246-10 71-30 197-58 20-72 40 117 78-70 16-63 1.11 07.01-81 1 07.01-82 j 07.01 P I Cucumbers 1 740 314-82 91-21 252-74 26-50 51 318 100-67 21-28 1.12 07.01-93 07.01 S Sweet peppers 2 871 519-18 150-43 416-80 43-71 84 630 166-03 35-09 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 403 434-61 125-93 348-92 36-59 70 845 138-98 29-38 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 991 360-20 104-36 289-17 30-33 58 715 115-19 24-34 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 8 678 1 569-42 454-73 I 259-95 132-14 255 826 501-88 106-09 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 577 1 551-08 449-42 1 245-23 130-60 252 836 496-02 104-85 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2 008 363-14 105-21 291-53 30-57 59 194 116-12 24-54 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 673 302-67 87-70 242-99 25-48 49 338 96-79 20-46 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 2 554 461-93 133-84 370-85 38-89 75 299 147-72 31-22 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 j08.02-37 I  Tangerines and others 3 034 548-77 159-00 440-56 46-20 89 454 175-49 37-09 1 . 7 . 82 Official Journal of the European Communities No L 189/57 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 251 226-31 65-57 181-68 1905 36 890 72-37 15-29 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 207 399 1 3 115-65 320-43 33-60 65 062 127-64 26-98 2.8.2 ex 08.02-70  pink 2 903 525-07 152-13 421-53 44-21 85 590 167-91 35-49 2.9 08.04-11 08.04-19 08.04 A I Table grapes 7 725 1 397-04 404-79 1 121-56 117-63 227 727 446-76 94-43 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 581 647-70 187-67 519-98 54-53 105 580 207-13 43-78 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 4 831 873-65 253-14 701-38 73-56 142 412 279-38 59-05 08.06-38 2.12 08.07-10 08.07 A Apricots 1 989 359-80 104-25 288-85 30-29 58 650 115-06 24-32 2.13 ex 08.07-32 ex 08.07 B Peaches 3 278 592-91 171-79 476-00 49-92 96 649 189-61 40-08 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 299 777-54 225-29 624-22 65-47 126 744 248-65 52-56 2.15 08.07-51 08.07-55 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 08.07-75 08.07 D Plums 7216 1 305-03 378-13 1 047-70 109-88 212 729 417-33 88-22 2.17 08.08 - 11 08.08-15 08.08 A Strawberries 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-11 ex 08.09 Water melons 1 331 240-71 69-74 193-24 20-26 39 237 76-97 16-27 2.19 08.09-19 ex 08.09 Melons (other than water melons) 3 420 618-52 179-21 496-56 52-08 100 824 197-80 41-81 2.20 ex 08.09-90 ex 08.09 Kiwis 17 508 3 166-01 917-34 2 541-72 266-58 516 081 1 012-46 21402